Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention drawn to form system and the Group I species corresponding to claims 1-8, 10 and 11, (namely the species of form system having “a top edge of each of the faces is disposed below a top edge of the section the face is coupled to”), in the reply filed on May 24, 2022 is acknowledged. It has been noted that the Applicant has elected the species of system directed to the embodiment of form system having “a top edge of each of the faces is disposed below a top edge of the section the face is coupled to”, (disclosed within lines 24-25 on page 19 of the instant specification. Thus, prosecution will proceed with Applicant having elected the species of system directed to the embodiment of form system having “a top edge of each of the faces is disposed below a top edge of the section the face is coupled to” with any claims directed to the species of Fig. 8A, (form system having a top edge of each of the faces is of an equal height with the top edge of the section the face is coupled to), and the species of Fig. 9A, (form system having “a top edge of each of the faces extends beyond a top edge of the section the face is coupled to”), being withdrawn for the duration of prosecution if no generic claim is finally held to be allowable. 
Claims 9 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the form system having “a top edge of each of the faces is disposed below a top edge of the section the face is coupled to”, (claim 10), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1, “the form members” lacks antecedent basis within the claim. It is therefore, not clear as to what “the form members” refers. Claim 2 positively introduces only one form member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference KR 20150071124 A to Kim.    As to claims 1-3, Kim discloses, Fig. 3 for example, a configurable form system, the system comprising: a plurality of sections 41, each section having a shoring surface;
and a plurality of faces 10, each face configured to couple to at least one of the shoring surfaces;
wherein each of the shoring surfaces is configured to couple to at least one of the faces;
wherein each of the faces comprises a first chamfer 21 disposed along a first edge of the face.
2. The sections are formed using one or more form members 41.
3. Each of the form members comprises a shoring surface configured to couple to at least one of the plurality of faces.
10. A top edge of each of the faces 10 is disposed below a top edge of the section 41 the face is coupled to.

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference KR 200442545 Y1 to Park.    As to claims 1-3, Park discloses, Figs. 1, 2 and 4 for example, a configurable form system, the system comprising: a plurality of sections 110, each section having a shoring surface;
and a plurality of faces 120, each face configured to couple to at least one of the shoring surfaces;
wherein each of the shoring surfaces is configured to couple to at least one of the faces;
wherein each of the faces comprises a first chamfer 160 disposed along a first edge of the face.
2. The sections are formed using one or more form members, (page 1, lines 35-36).
3. Each of the form members comprises a shoring surface configured to couple to at least one of the plurality of faces.
4. Each of the sections 110 comprises a first hole 114 corresponding to a second hole of one of the plurality of faces 120, wherein the first and second holes are configured to receive a fastener 171.
6. Each form member can be seen as comprising a unitary J- channel.
7. The form members are made of steel, (page 2, line 51).

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 2163945 A1 to Schipplock.    As to claims 1-3, Schipplock discloses, Fig. 1 for example, a configurable form system, the system comprising: a plurality of sections 2, each section having a shoring surface;
and a plurality of faces 4, each face configured to couple to at least one of the shoring surfaces;
wherein each of the shoring surfaces is configured to couple to at least one of the faces;
wherein each of the faces comprises a first chamfer 5 disposed along a first edge of the face.
2. The sections are formed using one or more form members 2.
3. Each of the form members comprises a shoring surface configured to couple to at least one of the plurality of faces.
5. Each of the faces comprises a second chamfer 6 disposed along a second edge of the face.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference DE 2163945 A1 to Schipplock in view of Takagi et al.    Takagi et al. teaches forming the precast panel form insert face 30 of a high-density polyethylene. Therefore, to have formed the Schipplock faces 4 of a high-density polyethylene, thus affording use of a durable form insert face material, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Takagi et al.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference DE 2163945 A1 to Schipplock in view of any of Brennan 2005/0061948, reference FR 2780676 A1 to Kavos, Tamez 4,183,497 and Herrell 4,042,205.   Each of Brennan, Kavos, Tamez and Herrell teach formation of miter connections between adjoining forms with chamfer strips, (Figs. 13 and 14 of Brennan, at 3 in Fig. 2 of Kavos, Fig. 3 of Tamez and Fig. 6 of Herrell). Therefore, to have formed each section of the XXX form system with a mitered first end so that a first face coupled to a first section is adapted to removably engage the mitered end of a second section, thus allowing for use as a complete or closed formation for forming a panel or for providing interior forms for formation of multiple panels, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by any of Brennan, Kavos, Tamez and Herrell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                       /MICHAEL SAFAVI/                                                                       Primary Examiner, Art Unit 3631                                                                                                                                 




























MS
August 25, 2022